Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-13 are pending in this application, which is a 371 of PCT/JP2019/021541.
	The preliminary amendment dated 12/07/2020 amending claims 1, 5-6, 8-13 has been entered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

	It is noted that the abstract begins with “Provided is”.  The examiner suggests its deletion.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claim 1 lines 5-9, from which claims 2-13 depend, the phrase “adjusting an internal pressure … to a pressure corresponding to a size of a cleaning target part…the window part” is deemed non-enabling as the specification as originally filed does not disclose how this is done.  For example, if the size of the cleaning target part is 3 cm2, what pressure is used and how is it adjusted?  And if the size of the cleaning target part is smaller at 1 cm2, does one use a higher pressure and how is it adjusted?  In other words, it is not clear how the pressure is to be adjusted based on the target part size.  Clarification and appropriate amendments are requested.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 6, from which claims 2-13 depend, the phrase “a pressure corresponding to a size of a cleaning target part” is deemed vague and confusing.  What is that pressure?  Specifically, if the size is A, what should the pressure be?  Clarification is requested.
In claim 10 lines 2-3, the phrase “a pressure corresponding to a diffusion plasma distance corresponding to the size of the cleaning target part” is deemed vague and confusing.  What is that pressure?  Specifically, if the distance is X, what should the pressure be?  Furthermore, is the pressure decided based on the distance or the size?
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (2007/0163617) in view of JP 2009-57604.
Ozaki discloses a method for cleaning a treatment chamber (title) in which after a plasma process, a cleaning step is performed by supplying a gas containing O2 in the process chamber 
	JP’604 teaches a film forming apparatus having a chamber 30, a gas supply means 42 and 44 for supplying a cleaning gas into the chamber, and a pressure adjusting means 52 and 54 for adjusting the pressure of the cleaning gas in the chamber (solution).  It would have been obvious to one skilled in the art to adjust the pressure in Ozaki with the expectation of success because JP’604 teaches of varying the pressure during a cleaning process.
	Regarding claim 10, JP’604 teaches adjusting pressure (solution).
Regarding claim 11, JP’604 teaches a pressure of 100-1000 mTorr (0045), which overlaps the claimed range.
Regarding claim 13, Ozaki teaches a gas feeding member having an annular structure (0056).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (2007/0163617) in view of JP 2009-57604 and further in view of Sakuma et al. (2004/0238820).  The combination of Ozaki/JP’604 fails to teach cleaning before deposition.
Sakuma teaches a method of manufacturing a semiconductor device (title) in which plasma cleaning occurs before deposition (0110).  It would have been obvious to utilize plasma 

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND if the 112 rejection can be overcome.

Young et al. (6,491,042) teaches adjusting a pressure level and composition of the plasma cleaning gas during in a plasma processing chamber and has been cited as relevant art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC)at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/18/2022